PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/798,619
Filing Date: 31 Oct 2017
Appellant(s): HU et al.



__________________
Angela Huang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al (2012) as evidenced by Yang et al (2009) and Gorenek et al (2014). This rejection is maintained for reasons made of record in the Office Actions dated 3/12/2021, 6/11/2021 and for reasons set forth below.
Chi et al teaches administering silk fibroin (SF) to the hearts of rats with damaged hearts from induced myocardial infarction (“MI”, abstract; p. 592, col 1, ¶ 2; Fig. 1).  Chi et al teaches that SF administered to MI-induced rats resulted in increased left ventricular function by increasing left ventricular wall thickness and fractional shortening (abstract; p. 596, col 2, 4. 
While Chi does not teach ipsis verbis that its SF patches were fabricated using SF derived from Bombyx mori, Chi does teach that its SF patches were formulated using the technique taught by Yang et al, which teaches creating an SF patch from an SF solution in which the SF itself is derived from Bombyx mori (p 3758, col 2, Materials and Methods, 2.1. Preparation of SF-based patches). 	
“The SF solutions were prepared as described elsewhere [25, 26]”; p. 3765, citation 25 – “Inoue S, Tanaka K, Arisaka F, Kimura S, Ohtomo K, Mizuno S. Silk fibroin of Bombyx mori is secreted, assembling a high molecular mass elementary unit consisting of H-chain, L-chain, and P25, with a 6:6:1 molar ratio. J Biol Chem 2000;275(51):40517–28”

Because Chi et al teaches assembling SF patches using the technique of Yang et al, a technique in which SF patches are created from SF derived from Bombyx mori, Chi et al necessarily anticipates administering SF from Bombyx mori to the heart when it teaches administering SF patches created by the technique of Yang et al to MI-induced rat hearts.
Also, while Chi does not teach ipsis verbis administering SF so as to treat a subject having cardiac arrhythmia, Chi et al does teach administering SF in vivo to the MI-induced hearts of rats so as to repair the left-ventricle and increase left-ventricular function (abstract; p. 592, col 1, para 2; Fig. 1).  Gorenek et al teaches that myocardial infarction results in cardiac arrhythmia (p. 1, col 1, para 1).  Because Chi et al teaches administering SF in vivo so as to repair the left ventricle in MI-induced hearts, and because MI results in cardiac arrhythmia (as taught by in vivo to MI-induced hearts.
Regarding claim 18, Chi et al teaches that the SF was administered in patch form (abstract).  The  procedure described by Chi et al produced SF patches by spray-drying liquid SF particles and using a press to form a mat-like or film-like patch structure from those particles (p. 592, col 1, Materials and Methods, 2.1. Fabricating chitosan-HYA/SF patches).  Such is considered to meet the limitations of claim 18, absent a limiting definition of such a “mat” or “film” in the instant specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (2012) as applied to claims 17-18 above, in further view of Cheerarot et al (2015) and Sionkowska et al (2018). This rejection is maintained for reasons made of record in the Office Actions dated 3/12/2021, 6/11/2021 and for reasons set forth below.
The teachings of Chi et al are as above and applied as before.  Chi et al does not teach that the SF patch or film comprises a biodegradable polymeric film, but does teach that the SF in 
Cheerarot et al teaches that SF blended with chitosan complexes to form a film (p. 67, col 2, ¶ 1; p. 68, col 1, ¶ 5 – p 69, col 2, ¶ 1), and that SF biomaterials are used in biomedical and tissue engineering applications (p. 67, col 1, ¶ 1 – col 2 (cont.)).  Cheerarot et al also teaches that SF and chitosan are biodegradable, and that chitosan complexed with SF enhances its biodegradability (p. 67, col 1, ¶ 1 – col 2, ¶ 3).
Sionkowska et al teaches that a blended SF/chitosan scaffold can be used for tissue engineering (abstract; p. 5, col 1-2), and that silk scaffolds can be used to form films (p. 5, col 2, para 2).  Sionkowska et al also teaches that SF complexed to chitosan forms a scaffold in which an amine of the chitosan protein crosslinks with a functional group on the silk fibroin to form a polymeric chitosan/SF scaffold (Fig 2).
It would have been obvious to one of ordinary skill in the art to substitute the silk fibroin film for tissue engineering taught by Chi et al with the biodegradable silk fibroin/chitosan film taught by Cheerarot et al, wherein the films were formed from amine crosslinking as taught by Sionkowska et al.  Cheerarot and Sionkowska et al each teach that SF-chitosan biomaterials can be used in tissue engineering applications, and one of ordinary skill in the art would have been motivated to substitute the SF film for tissue engineering taught by Chi et al with the biodegradable SF/chitosan film taught by Cheerarot and Sionkowska et al because all three references are directed to tissue engineering with SF biomaterials, and Cheerarot and 
One skilled in the art would have a reasonable expectation of substituting the SF film as taught by Chi et al with the biodegradable SF/chitosan film taught by Cheerarot and Sionkowska et al because both Cheerarot and Sionkowska et al teach that SF biomaterials, in particular SF/chitosan biomaterials, can be used in tissue engineering applications.

(2) Response to Argument

Applicants essentially assert that: 1) the instant claims are limited to the administration of silk fibroin as the sole active ingredient, which is not taught by Chi et al; 2) the cited references do not enable one of skill in the art to practice the claimed invention; 3) cardiac arrhythmia is distinct from myocardial infarction, and provide a Declaration by Inventor Hu; 4) Cheerarot and Sionkowska et al do mend the deficiencies of Chi et al

Regarding 1), the claims are not as closed as applicants insist: at first glance, the claimed method consists of a single method step of administering silk fibroin and as such cannot include any other method steps.  Administration of other compounds, along with or complexed with, the silk fibroin is not excluded by the claim language; indeed, these very embodiments are found in dependent claims 18 and 19. The claims do not recite administration of “…silk fibroin as the sole active ingredient…” as applicants appear to insist. Applicants are correct in stating that the claims are interpreted in light of the specification, but, limitations in the specification are not read into the claims.  Applicants insist that the additional components added to SF in the 
Regarding 2), applicants arguments rely upon the arguments addressed in 1) above. That is, the claims must be interpreted as being limited to administration of SF as the only active ingredient.  The claims are not so limited as applicants insist for the reasons above.
Regarding 3), in a general sense, yes, the two terms are distinct, as one describes a blockage of the coronary artery (infarction) and the other the effects of such blockage (arrythmia or cardiac arrest).  But, such distinctness of the terms does not rule out the two conditions co-existing and the causality of arrythmia as taught by Gorenek et al (which is the point of using the Gorenek reference.)  That is, by treating myocardial infarction, one would necessarily also be treating cardiac arrhythmia because the infarction (blockage) necessarily induces the arrythmia or cardiac arrest.
Regarding 4), the references are not deemed to have any deficiencies as all of the claim limitations have been addressed. Further, absent evidence of applicants asserted problems of “biological and pathological responses”, the successful in vivo use of SF by (at the least) Chi et al provides evidence that the skilled artisan could use SF in a predictable manner.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        



/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633         

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.